       Case 1:19-cv-03373-RA-BCM Document 88 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          08/13/2020
NEMESIS 2, L.L.C.,
               Plaintiff,
                                                         19-CV-3373 (RA) (BCM)
       -against-
                                                         ORDER
ROBERT PALADINO, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

resolution of disputes involving post-judgment discovery and enforcement efforts, including

non-party Cavalier Aire, LLC's motion to quash plaintiff's subpoena (Dkt. No. 86). All papers

concerning matters within the scope of the reference must be submitted in compliance with this

Court's Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases,

available on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses.

       Pursuant to Local Civil Rule 6.1(a), plaintiff's opposition papers are due no later than

August 17, 2020. The Court requests that plaintiff address, inter alia, whether the motion to

quash was filed in the proper district. See Fed. R. Civ. P. 45(d)(3).

       Please be aware that, for the duration of the COVID-19 national emergency, unless

otherwise ordered by the Court:

       Conferences and Hearings. All court conferences and hearings will be conducted
       by teleconference. Please treat the teleconference as you would treat a public
       court appearance. If a conference or hearing in another matter is ongoing, please
       be silent (mute your line) until your case is called.

       Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
       depositions in this action may be taken via telephone, videoconference, or other
       remote means, and may be recorded by any reliable audio or audiovisual means.
       This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
       30(b)(5), including the requirement that, unless the parties stipulate otherwise, the
       deposition be "conducted before an officer appointed or designated under Rule
       28," and that the deponent be placed under oath by that officer. For avoidance of
       doubt, a deposition will be deemed to have been conducted "before" an officer so
      Case 1:19-cv-03373-RA-BCM Document 88 Filed 08/13/20 Page 2 of 2




      long as that officer attends the deposition via the same remote means (e.g.,
      telephone conference call or video conference) used to connect all other remote
      participants, and so long as all participants (including the officer) can clearly hear
      and be heard by all other participants.

Dated: New York, New York
       August 13, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
